 In the Matter of BRIGGS MANUFACTURING COMPANYandAMALGAMATED'PLANT, PROTECTION LOCAL UNION No. 114,UAW-CIOCase No. R-4914.-DecidedApril 23, 1943Beaumont, Smith d HarrMis,byMr. Percy J. Donovan,of Detroit,Mich., for the Company.Mr. Maurice Sugar,byMr. Ernest Goodman,of'Detroit, Mich., forLocal 114.Mr. William C. Baisinger, Jr.,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Amalgamated Plant Protection LocalUnion No. 114, UAW-CIO, herein called Local 114, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Briggs Manufacturing Company, Detroit, Michigan,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Frederick P.Mett, Trial Examiner.Said hearing was held at Detroit, Michigan,on February 19 and 20, 1943.The Company and Local 114 appeared,participated, and were afforded full opportunity to be heard, to exam-ine, and cross-examine witnesses, and to introduce evidence bearingupon,the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The Company,and Local 114 filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYBriggs Manufacturing Company- is a Michigan corporation whichowns and operates seven plants in the Detroit, Michigan, area, knownas the Mack Plant, the Eight-Mile, Plant, the Hamtrack Plant, theConnor Plant, the Outer Drive Plant, the Vernor Plant, and the Mel-49 N. L. R. B., No 10.57 -58DECISIONS OP NATIONAL LABOR RELATIONS BOARDdrum plant, at which it is engaged in the manufacture of war materials.In the course and conduct of the operation of these plants, a large per-centage of the raw materials used is purchased and shipped to the Com-pany from points outside the State of Michigan, and a' substantialportion of the finished products manufactured by the Companyis trans-ported to purchasers outside the State of Michigan.The Companydoes not deny that it is engaged in commerce within the meaning of theNational Labor Relations Act.-II.THE ORGANIZATIONINVOLVEDAmalgamated Plant Protection Local Union No. 114, UAW-CIO, isu labor organization, affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated December 30, 1942, the president of Local 114advised the Company that the International Union, United Automo-bile, Aircraft & Agricultural Implement Workers of America (UAW-CIO), herein called the International, represented a majority of allthe plant-protection employees employed by the Company at its sevenDetroit, Michigan plants_ and requested recognition as the bargainingrepresentative of these employees.On January 4, 1943, the Companyreplied that it must deny the above request because of the provisionin its current contracts with the International and its Locals Nos. 212and 742, covering the production and maintenance employees at theCompany's seven Detroit plants, which precluded the contractingunions from accepting for membership certain enumerated classes ofemployees including plant-protection employees.Thereafter, onJanuary 6, 1943, Local-114 filed the petition in this proceeding.TheCompany contends that the contractual provision is a bar to thisproceeding.Local 114, on the other hand, argues that the specificprovision contained in the contracts in question does not constitutea bar.The Company is currently operating under collective bargainingcontracts with the International and..its Locals 212 and 742 coveringits production and maintenance employees at the seven plants involvedin this proceeding.The current agreement between the Company andthe International and its Local No. 212 covers the production andmaintenance employees at six of the seven Detroit plants. It wasexecuted on November 13, 1942, and by its terms is to remain in effectuntilNovember' 13, 1943, and from year to year thereafter in theabsence of 30 days' notice by either party prior to any anniversarydate, of a desire to amend or change.The current agreement between BRIGGS MANUFACTURING COMPANY59the Company and the International and its Local No. 742, whichcovers the Company's production and maintenance employees at itsConnor Plant, was executed on November 16, 1942. It is to remainin effect until November 16, 1943, and from year to year thereafter,in the absence of 30 days' notice by-either party prior to any anni-versary date of a desire to amend or change.Each of these contractscontains a provision stating that "the Union agrees that it will notaccept for membership direct representatives of the management,such as . . . plant 'protection employees . . ."The Company con-tends that the petitioning union, Local 114, being an affiliate of theInternational, is bound by this provision and is therefore estoppedfrom seeking to represent the plant-protection employees.Although the-contracts referred to above were not signed by Local114, we assume for present purposes that they are binding upon Local114 as upon the International and its Locals 212 and 742 since Local114 is a subordinate of the International lWe also assume'that thecontractual provision purportedly proscribes representation by, aswell as membership in, Local 114. The issue becomes, therefore,whether employees 2 may be denied the privilege of selecting a par-ticular labor organization as their representative because that organi-zation has agreed in a contract with their employer not to representthem.We here reiterate the reasons set forth in the recentPackardcase 3 which impel us to answer that 'question in the negative :The statute explicitly declares that it is the policy of the UnitedStates to mitigate and eliminate obstructions to the free flowof commerce "by encouraging the practice and procedure of col-lective bargaining and by protecting the exercise by workers offull freedom of association, self-organization, and designationof representatives of their own choosing."Section 7 of the Actstates that employees "shall have the right . . . to bargain col-lectively through representatives of their own choosing." In theface of such clear expression of public policy and the rights ofemployees, it would seem obvious that any agreement betweenan employer and a labor organization restricting employees inthe selection of a bargaining agent and entered into when thatorganization was not authorized- to act as the representative ofthe employees whose rights are affected, is plainly in derogationof the rights accorded employees by the Act and cannot be given1The constitution of the International (Article VI, Section 9) provides that "allmembers of the Local Union are also members of this International Union and subjectto the orders, rulings and decisions of this International Union and the properly con-stituted authorities of the same "2 For reasons appearing below, we find that the plant-protection employees are employeeswithin the meaning ofthe Act.'Matter of Packard Motor Car CompanyandInternational Union, Union Automobile,Aircraft & Agricultural Implement Workers of America (UAW-CIO), Local No. 114, 47N. L. R. B , 932. 60DECISIONS OF NATIONAL LABOR' RELATIONS BOARDeffect.No provision in the Act permits the Board, the employer,or a ,labor organization not acting as the statutory representativeof the employees whose rights are in issue, td prevent such em.ployees from exercising their right to bargain collectively in ,anappropriate unit through any bargaining agent whom they maydesire to act as their exclusive representative.Accordingly, we find that the foregoing provision, contained in thecontracts between the Company and the International and its LocalsNos. 212 and 742 is not a bar to this proceeding.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that Local 114 represents a substantial numberof employees in the unit hereinafter found appropriate .4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE. APPROPRIATE UNITLocal 114 contends that all plant-protection employees employed by"the Company at its seven Detroit plants, excluding chiefs and all otherpersons in a ` supervisory capacity who are on a salaried basis, andconfidential clerks, comprise an appropriate unit.The Company- tookno position with respect to inclusions or exclusions, but agreed that itsseven Detroit plants should be considered as one unit for the purposesof collective -bargaining.However, the Company does contend thatthe plant-protection employees are not employees within the mean-ing of the Act and further, that collective bargaining is inconsistentwith their status as civilian auxiliaries of the military police.The Company's plant-protection force consists of approximately 233employees, all of -whom have recently been made civilian auxiliaries ofthe military police.' The Army has formulated certain employmentstandards applicable to the plant-protection employees.Nevertheless,these employees are hired and paid by the Company and in all essentialrespects the customary employer-einployee relationship is preserved.In view of these facts and for the reasons we have stated in similarThe supervisory staff of the Company's plant protection organiza-tion consists of the head chief who maintains his office at the MackPlant, and has full authority over all plant-protection employees at4The report of, the Regional Director states that Local 114 submitted 107 applicationcards for membership in the International, dated between October 1, 1942, and January20, 1943, bearing apparently genuine signatures of persons whose names appear on theCompany's Detroit plant-protection pay roll of January 14, 1943, which contains thenames of 233 persons employed in such capacity.5 SeeMatter of Curtiss-Wright CorpandInternationalAssociation of Machinists, D58-trict 76, A. F. L.,45 N. L It. B. 1268, andcasescited therein. BRIGGS MANTIUFACTURING COMPANY61each of the seven Detroit plants;the head chief's two traveling aideswho assist the.head"chief in the supervision of the plant-protectionforce, and the chiefs at each of the seven Detroit plants. -These super-visory employees are salaried employees while all other plant-protec-tion employees are hourly paid.We shall exclude the head,chief,his traveling aides,'and the chiefs at each of the seven Detroit plantsfrom the appropriate unit.Local 114 desires the unit to include theSunday relief chiefs at each of the seven Detroit plants.The Sundayrelief chiefs are regular plant-protection employees who act as reliefchiefs on Sunday.They are hourly paid and exercise very littlesupervisory authority.We shall include the Sunday relief chiefs inthe unit.,Local 114 urges that confidential clerks attached to the plantprotection force at each of the seven Detroit plants should be excluded'from the'unit.These-confidential clerks are women whose duties areto type reports, under the supervision of the chief,f or transmission tothe head chief at the Mack Plant. In view of their duties and func-tions we shall exclude the confidential clerks from the unit.We find that all plant,protection employees employed at the Com-pany'sMack Plant, Eight-Mile Plant, Hamtramck Plant, VernorPlant, Connor Plant, Outer Drive Plant, and Meldrum Plant, includ-ing the Sunday relief chiefs,but excluding the head chief,the headchief's aides,the chiefs on the first, second,and third shifts at eachplant, and the confidential clerks, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of 'and pursuant to the powervested inthe NationalLaborRelationsBoard bySection 9(c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTEDthat, as partof the investigation to ascertain representa-tives for the purposes of collectivebargainingwithBriggs Manufac-turing Company, Detroit,Michigan,an electionby secretballot shall,be conducted as early as possible,but not laterthan thirty (30) days 62DECISIONSOF NATIONAL LABOR.RELATIONS BOARDfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Seventh Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 10, of said Rules and Regulations, among allemployees of the Company in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation' ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Amalga-mated Plant Protection Local Union No. 114, UAW-CIO; for thepurposes of collective bargaining.MR. GERARD D. REnLLY took no part in the consideration of the aboveDecision and Direction of Election.